DETAILED ACTION
Request for Continued Examination
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered
This is in response to the applicant’s reply filed February 23, 2022. In the applicant’s reply; claims 3-5, 7, 9-11, 14-18 were amended. Claims 1-3, 6-9, 12-15, and 18 were previously allowed by examiner. Claims 1-19 are pending in this application.
 
Response to Arguments
Applicants' amendments filed on February 23, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the rejections of Claims 4, 5, 10, 11, 16, 17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the system of Claim 7, or them medium of Claim 13, which specifically comprises the following features in combination with other recited limitations:
- A method of identifying a brand and a model of a vehicle, the method comprises:
- obtaining, by a computing system, a plurality of video frames with at least one vehicle in the plurality of video frames from at least one video capturing device, 
- wherein obtaining the plurality of video frames comprises modifying a count associated with the plurality of video frames by performing a frame interpolation when the at least one vehicle moves at a speed higher than a certain speed; 
- and detecting, by the computing system, one of a presence or an absence of a text associated with the at least one vehicle in the plurality of video frames; 
- upon detecting the presence of the text, determining, by the computing system, at least one of the brand and the model of the at least one vehicle in the plurality of video frames, by performing at least one of: accumulating the text in the plurality of video frames associated with the at least one vehicle based on image processing techniques and character recognition techniques; 
- and identifying at least one of the brand and the model of the at least one vehicle based on an accumulated text; 
- upon detecting the absence of the text, performing by the computing system: determining the brand of the at least one vehicle in the plurality of video frames based on a logo associated with the at least vehicle, wherein the logo is identified using a first convolution neural network from the plurality of video frames.



	Some closely related prior art references are listed previously: Dow et. al. (US 2017/0061506 A1; herein “Dow’), Tang et al. (US 2019/0279293 A1; herein “Tang”), Grassi et. al (US Patent 8,301,363 B1, hereby referred to as “Grassi”)and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, the system recited in claim 7, or the medium recited in claim 13.  Both Dow and Tang were used in an obviatory rejection of the originally filed claims, as they are both directed to vehicular brand and model identification using image processing and recognition of distinguishing features. However, Applicant’s amendments to further incorporate in limitations for “modifying a count associated with the plurality of video frames by performing a frame interpolation when the at least one vehicle moves at a speed higher than a certain speed”, which is not taught by the prior art references. Although certain references, such as Grassi, detect alphanumeric text associated with vehicular tags in this overall field of endeavor, that type of prior art does not determine the brand or model, and would not lend itself necessarily for combination in this specific realm of vehicular identification and image processing. An updated search was performed and did not result in the determination of any prior art as being pertinent to the amended features. As a result, the prior art does not teach the recited limitations alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

March 10, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662